Citation Nr: 1544248	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for dermatitis/eczema prior to June 14, 2015 and a rating in excess of 10 percent thereafter.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  During the course of the appeal in an August 25, 2015 rating decision, the RO increased the Veteran's dermatitis/eczema to 10 percent disabling, effective June 14, 2015.

Subsequent to the April 2014 Statement of the Case, additional evidence was added to the Veteran's file, including a March 2015 VA skin examination.  However, the Veteran's service representative provided a waiver of the evidence in an October 13, 2015 Memorandum.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for VA purposes has not been manifested at any time during the pendency of this claim.

2.  For the period prior to June 14, 2015, the Veteran's dermatitis/eczema impacts less than 5 percent of his entire body, and less than 5 percent of his exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve month period.

3.  For the period beyond June 14, 2015, the Veteran's dermatitis/eczema impacts less than 5 percent of his entire body, and less than 5 percent of his exposed areas, and did not require intermittent systemic therapy such as corticosteroids or other immunosuppressive for a total duration of six weeks or more during the past twelve month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  For the period prior to June 14, 2015, the criteria for an initial compensable disability rating for dermatitis/eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2015).

3.  For the period beyond June 14, 2015, the criteria for a rating in excess of 10 percent for dermatitis/eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A letters dated in February 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified private treatment records relevant to his claim.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

Additionally, during the appeal period, the Veteran was afforded VA skin examinations in May 2012 and August 2015, and a VA audiological examination in May 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  The Board notes the Veteran's complaints that the VA physician did not review his previously photographed photos regarding of blisters that he acquired while he was service in the Guantanamo bay area, in relation to his increased rating dermatitis/eczema claim, and the Board further notes the 2012 VA examiner indicated the claims file was not available for review.  However, as the increased rating claim concerns the current severity of the skin condition, the Board finds that the examiner's inability to review the claims file is not prejudicial to the Veteran and that the report is adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Hearing loss

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.  

The Veteran was an afforded VA audiologic examination in May 2013.  The Veteran's average decibel loss was 15 dB in the left ear and 9 in the right ear.  No auditory threshold the frequencies 500, 1000, 2000, 3000, 4000 Hertz was above 40 dB, and no three were above 25 dB.  Speech recognition was 98 percent in the right ear and 94 percent in the left ear.  

The evidence reflects that the Veteran did not manifest a hearing loss to 40 dB at any tested frequency in either ear, and that he did not have hearing thresholds above 25 dB at three frequencies in either ear, nor did he manifest a speech recognition score below 94 percent in either ear.  The Veteran does not have a post-service hearing loss disability that satisfies the requirements of 38 C.F.R. § 3.385.  Because the Veteran does not meet any criterion for hearing loss disability, the Board is not required to further address the Veteran's contention as to the cause of the claimed disability. 

While the Board accepts the Veterans contentions that his hearing is diminished, the Veteran's hearing acuity, as objectively measured, does not meet any of the alternative criteria for hearing loss in either ear, as defined for VA purposes.  The medical evidence establishes that claimed hearing loss disability is absent throughout the period of this appeal.  The Veteran is not competent to state that either his average puretone thresholds or speech discrimination scores meet the requirement for a hearing loss disability under VA regulations.  

Simply stated, while the Veteran's hearing may not be what it once was, it is still within a range of "normal," providing no basis to grant this claim.

In the absence of hearing loss disability in either ear during the pendency of the appeal, the Board has no authority to grant service connection for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.

Dermatitis/eczema

The Veteran asserts entitlement to an initial compensable rating for dermatitis/eczema prior to June 14, 2015 and a rating in excess of 10 percent thereafter, currently rated under DC 7806 for dermatitis or eczema.  

VA treatment records reflect ongoing complaints of painful, itching and problematic hand and foot blisters and a diagnosis of dyshidrotic eczema and chronic dermatitis.  See e.g., September 22, 2013, June 14, 2015 and August 20, 2015 VA treatment records.  The Veteran was on triamcinolone cream which he was not responding to and was switched to clobetasol ointment in October 2013.  The Veteran was also on diphenhydramine for itching in June 2015.  

The Veteran was afforded a skin diseases VA examination in May 2012.  The Veteran reported having blisters on the bottom of his feet.  He tried various creams and sprays.  The Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There had been no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  The Veteran did not have a benign or malignant neoplasm or metastases related to any of the diagnoses in the diagnosis section.  A bullous disorder covered less than 5% of total body area with no exposed areas.  The foot condition covered 2% total body area and 0% exposed athlete's foot.  There was one large blister on the plantar left foot which was large and tense on the plantar left foot which was 2.5 x 3 centimeters in size.  It was tender.  There was scaliness of plantar and lower edges of feet medially/laterally.  There were some smaller (less than 1 cm healed blisters) on scattered areas of the feet.  There were no other blisters noted but the Veteran reported that when he got blisters then started out as tiny ones and then grew to a size similar than the one described in the examination.  The blisters lasted about one week and he had them frequently.  It was very painful to walk when he had blisters.  He had a blister, athletes' foot of feet and pseudofolliculitis barbae.  The functional impact was that he couldn't be up on his feet when large blisters were present for any extended period of time.  The VA examiner noted 2008 and 2009 that did not contain any notation of suspicious lesions or rashes.  Photographs from May 2012 show the affected area of the skin condition.  

The Veteran was afforded a VA skin diseases examination in May 2013.  The Veteran was diagnosed with atopic dermatitis/eczema.  He reported that from military to the present he had blisters on the feet that could be the size of a quarter.  The Veteran had scars or disfigurement of the head, face or neck due to a separate pseudofolliculitis barbae condition which was addressed in a separate VA scars examination.  The Veteran did not have any systemic manifestation due to any skin diseases.  The Veteran had not been treated with any oral or topical medications in the past 12 months for any skin condition.  The Veteran had not had any treatments or procedures other than systemic or topical manifestations in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  The total body area exposed due to eczema was less than 5% with a 0% exposed area.  The total body area exposed due to a bullous disorder was less than 5% with a 0% exposed area.  The Veteran did not have a benign or malignant neoplasm or metastes related to any of the diagnoses in the diagnosis section.  The Veteran reported that he had to stop working as a shuttle driver because of hearing and blisters on his feet.  The Veteran's skin conditions did not impact his ability to work.  Photographs from May 2013 show the affected area of the skin condition.  

The Veteran was afforded a VA skin disease examination in August 2015.  Again, the Veteran reported he used various creams and lotions for it but nothing helped.  It was noted the Veteran's dermatitis covered a total body area of less than 5 % and exposed area of less than 5%.  It was indicated the Veteran had been treated with oral or topical medications, specifically diphenhydramine in the past 12 months which included constant or near constant oral medication for skin itching and other topical medications indicated as clobetasol on a constant/near constant basis.  There were no treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis or erythema multiform or toxic epidermal necrolysis.  The Veteran noted he had not been working for the prior two years, since he had an accident and injured his left leg and back.  The skin condition was not noted to impact his ability to work.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for dermatitis/eczema prior to June 14, 2015 or a rating in excess of 10 percent thereafter.  A 10 percent rating is not warranted prior to June 14, 2015 because there is no competent credible evidence that at least five percent of the entire body or exposed area was affected, or that the Veteran used systemic therapy.  A 30 percent rating or higher rating is not warranted for any period on appeal because 20 percent or more of the entire body or exposed areas is not affected, systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of at least six weeks or more during the past 12-month.  The Board notes that although it was noted the Veteran was on near, continuous oral medication in the August 2015 VA examination, the record does not indicate he was on a corticosteroid or other immunosuppressive drug as the medication was indicated to be diphenhydramine, an antihistamine.

The Board has considered whether there are any other diagnostic codes which will provide the Veteran with a higher evaluation but finds that there is not. The evidence does not reflect that the affected area is at least 12 is square inches in size (DC 7801) or that the Veteran has unstable or painful scars (DC 7804) related to the condition.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected dermatitis/eczema disabilities, are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The rating criteria allow for eczema to be rated based on size of affected area, and the need, frequency, and type of medication used to treat the disability.  The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria of DC 7806.   DC 7806, which is the diagnostic code for dermatitis or eczema inherently, encompasses symptoms such as pain, papules, itching, and irritation.  Thus, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial compensable disability rating for dermatitis/eczema for the period prior to June 14, 2015 is denied.

Entitlement to a rating in excess of 10 percent for dermatitis/eczema for the period beyond period beyond June 14, 2015 is denied.  

REMAND

The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2014); 38 C.F.R. § 14.507 (2015).  Here, the Veteran, during his May 2013 examination, has essentially claimed that the dermatitis/eczema on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's most recent claim of entitlement to TDIU and provide the Veteran a VA Form 21-8940, the Veteran's Application for Increased Compensation Based on Unemployability.  The RO should undertake any additional development in response to a completed application, including necessary release forms.

2.  After completing the above, the issue of TDIU on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


